Case: 6:19-cr-00065-REW-HAI Doc #: 258 Filed: 09/02/20 Page: 1 of 2 - Page ID#: 763




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                           )
                                                      )
        Plaintiff,                                    )       No. 6:19-CR-65-REW-HAI
                                                      )
  v.                                                  )
                                                      )                 ORDER
  JERRY W. WHITE,                                     )
                                                      )
        Defendant.                                    )
                                                      )

                                        *** *** *** ***

        After conducting Rule 11 proceedings, see DE 249 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant White’s guilty plea and adjudge him guilty

 of Count 1 of the Second Superseding Indictment (DE 72). See DE 250 (Recommendation); see

 also DE 248-1 (Plea Agreement). Judge Ingram expressly informed Defendant of his right to object

 to the recommendation and to secure de novo review from the undersigned. See DE 250 at 3. The

 established, 3-day objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).




                                                  1
Case: 6:19-cr-00065-REW-HAI Doc #: 258 Filed: 09/02/20 Page: 2 of 2 - Page ID#: 764




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 250, ACCEPTS White’s guilty plea, and ADJUDGES him

           guilty of Count 1 of the Second Superseding Indictment (DE 72);

        2. Further, per Judge Ingram’s recommendation (DE 250 at 2 ¶ 4), White disclaimed any

           interest in the property identified in the operative indictment (DE 72 at 5) but conceded

           forfeitability pursuant to Defendant’s agreement (DE 248-1 ¶ 9) as to nexus. The Court

           finds the property forfeitable but notes that White disclaims. The Court preliminarily

           orders forfeiture subject to proper final findings as warranted by development in the

           record;

        3. The Court, as to this Defendant only, GENERALLY CONTINUES the jury trial in

           this matter; and

        4. The Court will issue a separate sentencing order.1

        This the 2nd day of September, 2020.




 1
  At the hearing, Judge Ingram remanded White to custody. See DE 249. The Court, thus, sees no
 need to further address detention, at this time.
                                                 2
